Name: Commission Regulation (EC) No 1017/1999 of 17 May 1999 reducing the Community withdrawal compensation for cauliflowers for the 1999/2000 marketing year as a result of the overrun of the intervention threshold fixed for the 1998/99 marketing year
 Type: Regulation
 Subject Matter: trade policy;  plant product;  agricultural structures and production;  civil law
 Date Published: nan

 Avis juridique important|31999R1017Commission Regulation (EC) No 1017/1999 of 17 May 1999 reducing the Community withdrawal compensation for cauliflowers for the 1999/2000 marketing year as a result of the overrun of the intervention threshold fixed for the 1998/99 marketing year Official Journal L 124 , 18/05/1999 P. 0003 - 0003COMMISSION REGULATION (EC) No 1017/1999of 17 May 1999reducing the Community withdrawal compensation for cauliflowers for the 1999/2000 marketing year as a result of the overrun of the intervention threshold fixed for the 1998/99 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as amended by Regulation (EC) No 857/99(2), and in particular Article 27(2) thereof,(1) Whereas Commission Regulation (EC) No 1068/98(3) fixes at 111300 tonnes the intervention threshold for cauliflowers for the 1998/1999 marketing year; whereas under Article 3 of that Regulation, if the quantity of cauliflowers withdrawn in the period between 1 March 1998 and 28 February 1999 exceeds the threshold fixed, the Community withdrawal compensation indicated in Annex V to Regulation (EC) No 2200/96 for the 1999/2000 marketing year is to be reduced in proportion to the size of the overrun based on the production used to calculate the relevant threshold;(2) Whereas the information supplied by the Member States indicates that withdrawals for the 1998/1999 marketing year involved 120064 tonnes of cauliflowers;(3) Whereas, as a result of the above, the Community withdrawal compensation set by Regulation (EC) No 2200/96 for the 1999/2000 marketing year must be reduced by 0,4 % for cauliflowers;(4) Whereas Article 3 of Regulation (EC) No 1068/98 lays down that the consequences of the threshold overrun are to apply in the following marketing year; whereas it is therefore necessary to apply the reduced Community withdrawal compensation during the marketing year for cauliflower;(5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The Community withdrawal compensation for cauliflowers for the 1999/2000 marketing year is hereby fixed at EUR 8,38 per 100 kilograms net.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 6.(2) OJ L 108, 27.4.1999, p. 7.(3) OJ L 153, 27.5.1998, p. 9.